Exhibit 10.1

EXECUTION VERSION

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

BY AND AMONG

THOR INDUSTRIES, INC.

AND

POSTLE ALUMINUM COMPANY, LLC

MAY 1, 2015

 

 

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1.     THE TRANSACTION

  1   

Section 1.1 Purchase and Sale of Company Interests

  1   

Section 1.2 Purchase Price

  1   

Section 1.3 Target Net Assets

  2   

Section 1.4 Purchase Price Adjustment; Cash Balance Adjustment

  2   

Section 1.5 Escrow

  5   

Section 1.6 The Closing

  5   

Section 1.7 [Intentionally Omitted]

  5   

ARTICLE 2.     REPRESENTATIONS AND WARRANTIES OF THE SELLER

  6   

Section 2.1 Organization, Qualification, and Limited Liability Company Power

  6   

Section 2.2 Capitalization and Ownership

  6   

Section 2.3 Authority

  6   

Section 2.4 Non-contravention; Consents and Approvals

  7   

Section 2.5 Equity Investments

  7   

Section 2.6 Financial Statements

  7   

Section 2.7 Tangible Property

  8   

Section 2.8 Condition of Tangible Property

  8   

Section 2.9 Absence of Material Adverse Changes, Etc.

  8   

Section 2.10 No Undisclosed Liabilities

  8   

Section 2.11 Tax Matters

  8   

Section 2.12 Intellectual Property

  11   

Section 2.13 Contracts; No Defaults

  11   

Section 2.14 Proceedings

  12   

Section 2.15 Labor and Employment Matters

  12   

Section 2.16 Employee Benefits

  13   

Section 2.17 Environmental Matters

  14   

Section 2.18 Legal Compliance

  16   

Section 2.19 Permits

  16   

Section 2.20 Insurance

  16   

Section 2.21 Customers and Suppliers

  16   

Section 2.22 Brokers’ Fees

  16   

Section 2.23 Book and Records; Bank Accounts

  16   

Section 2.24 Certain Business Relationships with the Company

  17   

Section 2.25 Recalls and Defects

  17   

Section 2.26 Legal Employees

  17   

Section 2.27 Leased Equipment

  17   

Section 2.28 Indebtedness

  17   

Section 2.29 No Change in Control Payments

  17   

ARTICLE 3.     REPRESENTATIONS AND WARRANTIES OF THE BUYER

  17   

Section 3.1 Organization

  17   

Section 3.2 Authorization of Transaction

  17   

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT  



--------------------------------------------------------------------------------

Section 3.3 Noncontravention

  18   

Section 3.4 Broker’s Fees

  18   

Section 3.5 Litigation

  18   

Section 3.6 Investment Intent

  18   

Section 3.7 Solvency

  18   

ARTICLE 4.     INDEMNIFICATION

  19   

Section 4.1 Indemnification by the Seller

  19   

Section 4.2 Indemnification by the Buyer

  19   

Section 4.3 Claims for Indemnification

  19   

Section 4.4 Survival

  21   

Section 4.5 Limitations

  21   

Section 4.6 Manner of Payment

  21   

Section 4.7 Remedies

  21   

ARTICLE 5.     TAX MATTERS

  22   

Section 5.1 Tax Indemnification

  22   

Section 5.2 Straddle Period

  22   

Section 5.3 Responsibility for Filing Tax Returns

  23   

Section 5.4 Refunds and Tax Benefits

  23   

Section 5.5 Cooperation on Tax Matters; Tax Audits

  24   

Section 5.6 Certain Taxes and Fees

  25   

ARTICLE 6.     FURTHER AGREEMENTS

  25   

Section 6.1 Access to Information; Record Retention; Cooperation

  25   

Section 6.2 Further Assurances

  26   

Section 6.3 Employee Matters

  26   

Section 6.4 Director and Officer Insurance

  27   

ARTICLE 7.     MISCELLANEOUS

  28   

Section 7.1 Definitions and Usage

  28   

Section 7.2 Press Releases and Announcements

  31   

Section 7.3 No Third-Party Beneficiaries

  31   

Section 7.4 Action to be Taken by Affiliates

  32   

Section 7.5 Entire Agreement

  32   

Section 7.6 Succession and Assignment

  32   

Section 7.7 Counterparts; Facsimile Signatures

  32   

Section 7.8 Headings

  32   

Section 7.9 Notices

  32   

Section 7.10 Governing Law

  33   

Section 7.11 Amendments and Waivers

  33   

Section 7.12 Severability

  33   

Section 7.13 Expenses

  34   

Section 7.14 Specific Performance

  34   

Section 7.15 Incorporation of Exhibits, Schedules, and Attachments

  34   

Section 7.16 Submission to Jurisdiction

  34   

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT 2



--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PURCHASE AGREEMENT

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (the “Agreement”) is dated as of
May 1, 2015, by and among Thor Industries, Inc., a Delaware corporation (the
“Buyer”), and Postle Aluminum Company, LLC, a Delaware limited liability company
(the “Seller”). The Buyer and the Seller are sometimes respectively referred to
as “Party”, and collectively referred to as the “Parties.” Capitalized terms
used in this Agreement and not otherwise defined are defined in Section 7.1.

RECITALS

1.        The Seller is the sole owner of Postle Operating, LLC, an entity that
extrudes aluminum and distributes aluminum extrusions and steel parts (the
“Business”).

2.        The Seller desires to sell to the Buyer, and the Buyer desires to
purchase from the Seller, all of the issued and outstanding membership units of
the Company (collectively the “Company Interests”) for the consideration set
forth below, on the terms and subject to the conditions of this Agreement.

3.        The Seller further agrees to assign to the Buyer certain other rights
and interests, including, but not limited to, the rights in the name “Postle”
and any other intangible rights owned by the Seller.

NOW, THEREFORE, in consideration of the representations, warranties, covenants,
and agreements contained in this Agreement and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties agree as
follows:

Article 1.      THE TRANSACTION

Section 1.1 Purchase and Sale of Company Interests; Other Actions. On the terms
and subject to the conditions of this Agreement, at the Closing (as defined
below), the Seller shall sell, transfer, convey, assign, and deliver to the
Buyer, and the Buyer shall purchase, acquire, and accept from the Seller, the
Company Interests. Immediately prior to the Closing, the Seller shall assign and
transfer to the Company: (a) the Employee Non-Competes; (b) all other contracts,
rights and other general intangibles owned or held by Seller and used in the
Business; and (c) all of the issued and outstanding membership interests of
Postle Real Estate, LLC, a Delaware limited liability company (together, the
“Assignments”). At the Closing, the Seller shall deliver to the Buyer evidence
that the Assignments have been consummated, in form and substance reasonably
satisfactory to Buyer.

Section 1.2 Purchase Price. The purchase price to be paid by the Buyer to the
Seller by electronic wire to be released prior to 10:00 a.m. on the Closing Date
for the Company Interests shall be One Hundred Forty Million Dollars
($140,000,000.00) (the “Closing Purchase Price). The Closing Purchase Price
shall be subject to adjustment as set forth in Section 1.4 below (as adjusted,
the “Purchase Price”). At Closing, One Hundred Thirty-Five Million Dollars
($135,000,000.00) of the Closing Purchase Price, plus the amount of the
Estimated Cash Balance

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

1



--------------------------------------------------------------------------------

(which may be a positive or a negative number) (the “Cash Payment”) shall be
paid by the Buyer by wire transfer to the accounts designated by the Seller in
Exhibit 1.2 hereof and Five Million Dollars ($5,000,000.00) of the Closing
Purchase Price (the “Escrow Amount”) shall be paid by the Buyer to JP Morgan
Chase Bank, N.A. (the “Escrow Agent”) to be held pursuant to the provisions of
Section 1.5 (the “Escrow”).

Section 1.3 Target Net Assets. The Target Net Assets shall be Forty-Four Million
Six Hundred Thirty-Three Thousand Six Hundred Thirty-Five Dollars
($44,633,635.00) (the “Target Net Assets”). Net Assets were, and for the
post-closing adjustment shall be, determined and calculated using the practices,
policies and methodologies described on the attached Exhibit 1.3. To the extent
that Exhibit 1.3 does not address any procedure necessary for the post-closing
adjustment, then such procedures shall be determined using the past practices of
the Seller provided that such practices are in accordance with GAAP. To the
extent that such past practices are not consistent with GAAP, then GAAP shall
govern.

Section 1.4 Purchase Price Adjustment; Cash Balance Adjustment.

(a)        The Seller shall deliver to the Buyer the Seller’s good faith
estimate of (i) the Net Assets (the “Estimated Net Assets”) on or before
April 27, 2015, and (ii) the Actual Cash Balance (the “Estimated Cash Balance”)
at least two (2) days prior to the Closing, in each case, as of the Effective
Time, along with the Seller’s backup for Estimated Net Assets and Estimated Cash
Balance and any additional related materials as the Buyer may reasonably
request. The Cash Payment shall be (i) increased dollar-for-dollar by the amount
by which the Estimated Net Assets exceeds the Target Net Assets or
(ii) decreased dollar-for-dollar by the amount by which the Estimated Net Assets
is less than the Target Net Assets.

(b)        As promptly as practicable, but no later than sixty (60) days after
the Closing Date, the Seller will cause to be prepared and delivered to the
Buyer a certificate (the “Closing Certificate”) setting forth the Seller’s
calculation of the Net Assets as of the Effective Time (the “Closing Net
Assets”) and the Actual Cash Balance, which, as applicable, shall be prepared in
accordance with the practices outlined in Section 1.3. The Closing Certificate
shall present fairly in all Material respects the Net Assets of the Company and
the Actual Cash Balance as of the Effective Time. The Buyer and the Company will
assist the Seller in the preparation of the Closing Certificate and will provide
the Seller and the Seller’s independent accountants and other representatives
access at all reasonable times to the Company’s personnel and properties, books,
and records for such purpose. The Buyer shall have thirty (30) days from the
date on which the Closing Certificate is due or delivered to Buyer, whichever is
later, to review the certificate (the “Review Period”). The Buyer and its
accountants and/or other representatives shall be provided with customary access
to the work papers of the Seller and its accountants in connection with such
review, subject to the execution of customary confidentiality and other
undertakings. If the Buyer disagrees in any respect with any item or amount
shown or reflected in the Closing Certificate or with the calculation of the
Closing Net Assets and/or the Actual Cash Balance, the Buyer may, on or prior to
the last day of the Review Period, deliver a notice to the Seller setting forth,
in reasonable detail, each disputed item or amount the (“Disputed Items”) and
the basis for the Buyer’s disagreement therewith (the “Dispute Notice”). The
Dispute Notice shall set forth, in reasonable detail the Buyer’s position as to
the proper Closing Net Assets and Actual

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

2



--------------------------------------------------------------------------------

Cash Balance. If no Dispute Notice is received by the Seller on or prior to the
last day of the Review Period, the Closing Certificate shall be deemed accepted
by the Buyer, whereupon (i) the Closing Net Assets reflected on the Closing
Certificate shall be deemed to be the “Final Net Assets,” (ii) the Actual Cash
Balance shall be deemed final, and (iii) the Buyer or the Seller, as the case
may be, will pay to the other Party the amounts owing in accordance with
Section 1.4(e) hereof. In the event that the Buyer timely delivers a Dispute
Notice to the Seller, the Buyer or the Seller, as the case may be, will pay to
the other Party any undisputed portion of the amount determined under
Section 1.4(b) (the “Undisputed Amount”). Unless otherwise agreed, all
Undisputed Amounts shall be paid on the 5th Business Day following the
expiration of the Review Period or the 5th Business Day after the Parties agree
that any item is an Undisputed Amount, whichever date is later.

(c)        For fourteen (14) days after the Seller’s receipt of a Dispute
Notice, if any, the Parties shall endeavor in good faith to resolve by mutual
agreement all Disputed Items. In the event that the Parties are unable to
resolve by mutual agreement all Disputed Items within such 14-day period, the
Buyer and the Seller hereby agree that they shall engage RSM McGladrey LLP or
such other firm as the parties may mutually agree upon in writing (the
“Independent Accounting Firm”) to resolve the remaining Disputed Items. The
Seller and the Buyer shall submit the remaining Disputed Items, together with
such arguments as either of them choose to make in support of only the Disputed
Items, in writing to the Independent Accounting Firm within twenty (20) days
after the Independent Accounting Firm’s engagement or such longer period as
mutually agreed to by the Parties.

(d)        The Seller and the Buyer shall use commercially reasonable efforts to
cause the Independent Accounting Firm to resolve the remaining Disputed Items
based upon the materials submitted to it pursuant to the last sentence of
Section 1.4(c) within thirty (30) days following the submission of such
materials. The Independent Accounting Firm shall determine, based solely on
presentations by the Seller and the Buyer, and not by independent review, only
those unresolved issues in dispute specifically set forth in the Dispute Notice
and shall render a written report to the Seller and the Buyer (the “Adjustment
Report”) in which the Independent Accounting Firm shall, after considering all
unresolved matters set forth in the Dispute Notice, determine what adjustments,
if any, should be made to the Closing Certificate solely as to the unresolved
Disputed Items and shall determine the appropriate Final Net Assets and Actual
Cash Balance on that basis. The Adjustment Report shall set forth, in reasonable
detail, the Independent Accounting Firm’s determination with respect to each of
the remaining Disputed Items or other unresolved amounts specified in the
Dispute Notice, and the revisions, if any, to be made to the Closing Certificate
and the Closing Net Assets, together with supporting calculations. In resolving
any Disputed Item, the Independent Accounting Firm: (i) shall be bound to the
principles of this Agreement, including those stated in this Section 1.4,
(ii) shall limit its review to unresolved matters specifically set forth in the
Dispute Notice, and (iii) shall not assign a value to any item higher than the
highest value for such item claimed by either Party or less than the lowest
value for such item claimed by either Party. The costs and fees related to such
determination by the Independent Accounting Firm, including the costs relating
to any negotiations with the Independent Accounting Firm with respect to the
terms and conditions of such

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

3



--------------------------------------------------------------------------------

Independent Accounting Firm’s engagement, will be paid by the Buyer and the
Seller on an inversely proportional basis, based upon the relative portions of
the Disputed Items that have been submitted to the Independent Accounting Firm
for resolution that ultimately are awarded in favor of the Buyer and the Seller
(e.g., if $100,000 is in dispute, and of that amount the Independent Accounting
Firm awards $75,000 in favor of the Buyer and $25,000 in favor of the Seller,
then the Buyer will be responsible for 25%, and the Seller 75%, of the costs and
fees), which proportionate allocation will also be determined by the Independent
Accounting Firm and be included in the Adjustment Report. The Adjustment Report,
absent fraud, shall be final and binding upon the Buyer and the Seller, shall be
deemed a final arbitration award that is binding on each of the Buyer and the
Seller, and no Party shall seek further recourse to courts, other tribunals or
otherwise, other than to enforce to the Adjustment Report. Judgment may be
entered to enforce the Adjustment Report in any court of competent jurisdiction.

(e)        Effective upon the end of the Review Period (if a timely Dispute
Notice is not delivered), or upon the resolution of all Disputed Items by mutual
agreement of the Parties or by the issuance of the Adjustment Report (if a
timely Dispute Notice is delivered):

(i)        the Closing Purchase Price shall be (A) increased dollar-for-dollar
by the amount by which the Final Net Assets exceeds the Estimated Net Assets or
(B) decreased dollar-for-dollar by the amount by which the Final Net Assets is
less than the Estimated Net Assets.

(ii)        The Buyer shall be obligated to pay the Seller the amount by which
the Actual Cash Balance exceeds the Estimated Cash Balance or the Seller shall
be obligated to pay the Buyer the amount by which the Actual Cash Balance is
less than the Estimated Cash Balance.

(iii)        Any payment due as a result of an adjustment to the Closing
Purchase Price or the Actual Cash Balance pursuant to this Section 1.4 shall be
paid by the Buyer or the Seller, as the case may be, as follows:

(A)        if a timely Dispute Notice is not delivered, on the fifth
(5th) Business Day following the end of the Review Period, or

(B)        if a timely Dispute Notice is delivered, (1) with respect to
Undisputed Amounts paid pursuant to the last sentence of Section 1.4(b), on the
fifth (5th) Business Day following the delivery of a Dispute Notice to the
Seller, and (2) on the fifth (5th) Business Day following the resolution of all
Disputed Items by mutual agreement of the Parties or on the fifth (5th) Business
Day following the date on which the Adjustment Report has been received by the
Seller and the Buyer less any payment made by the Buyer or the Seller, as the
case may be, as described in (1) under this Section 1.4(e)(iii)(B).

Any such payments shall be made by wire transfer of immediately available funds
to an account or accounts designated by the Buyer or the Seller, as the case may
be, at least two (2) Business Days prior to the applicable payment date. Any
amounts payable by Seller under this Section 1.4 shall not be paid from the
Escrow.

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

4



--------------------------------------------------------------------------------

(f)        Immediately following the Closing, the Company shall commence a
complete physical identification of its inventory and count thereof as of the
Closing. The Seller and the Buyer, and each of their respective representatives
and accountants, shall be entitled (i) to have unrestricted access to observe,
and make inquiries with regard to, the foregoing inventory count, and (ii) to
test and sample such inventory during the course of such inventory count. Any
disagreement between the Parties with respect to the inventory count, but not
the value of such inventory, shall be resolved at the time of the inventory
count, subject to the ability of the Seller to provide an inventory count
listing as of the end of the inventory count procedures on that date. This
inventory count will be utilized by the Parties in the determination of the
Closing Net Assets. The Buyer and the Seller agree to use their commercially
reasonable efforts to adjust any inventory count that is, or appears to be,
incorrect based on a review of the inventory compilation prepared by the Company
utilizing the counts from the inventory count procedures. Such count shall not
prejudice any Party’s ability to set, dispute or adjust the value of such
inventory in connection with the calculation of the Final Net Assets.

Section 1.5 Escrow. Prior to 10:00 a.m. on the Closing Date, the Buyer shall
deliver by electronic wire in an amount equal to the Escrow Amount to the Escrow
Agent for deposit into an escrow account (the “Escrow Account”) established
pursuant to the terms of an escrow agreement in the form attached to this
Agreement as Exhibit 1.5 among the Buyer, the Seller, and the Escrow Agent (the
“Escrow Agreement”). The Escrow Amount shall be held in an interest-bearing
account pursuant to the Escrow Agreement and, together with all income earned
thereon, will serve as security to satisfy claims for indemnity pursuant to
Article 4 and any other obligations of the Seller allowable under this
Agreement. The Escrow Amount shall be disbursed in accordance with the Escrow
Agreement.

Section 1.6 The Closing.

(a)        The closing of the purchase and sale of the Company Interests
contemplated herein (the “Closing”) shall take place at Thor Industries, Inc.,
601 East Beardsley, Elkhart, IN, on May 1, 2015, or at such place or other date
as the Parties may mutually agree in writing (the “Closing Date”). The Closing
shall be deemed effective as of 12:01 a.m. on the Closing Date (the “Effective
Time”).

(b)        At the Closing:

(i)        the Seller shall deliver (or cause to be delivered) to the Buyer the
various certificates, instruments, agreements, and documents required to be
delivered by the Seller pursuant to this Agreement;

(ii)        the Buyer shall deliver (or cause to be delivered) to the Seller the
various certificates, instruments, agreements, and documents required to be
delivered by the Buyer pursuant to this Agreement;

(iii)        the Seller shall deliver (or shall cause to be delivered) to the
Buyer the minute books, ledgers and registers, corporate seals, and other
similar corporate records of the Company; and

(iv)        the Buyer shall deliver the Cash Payment and the Escrow Amount as
specified in Section 1.2.

Section 1.7 [Intentionally Omitted].

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

5



--------------------------------------------------------------------------------

Article 2.       REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller represents and warrants to the Buyer as follows:

Section 2.1 Organization, Qualification, and Limited Liability Company Power.

(a)        The Seller and the Company are limited liability companies duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and they are duly qualified to conduct business in the jurisdictions
set forth on Section 2.1(a) of the Disclosure Schedule. Each of the Seller and
the Company have all requisite limited liability company power and authority to
carry on the business in which it is now engaged and to own and/or lease and use
the properties now owned and/or leased and used by it.

(b)        The Seller has made available to the Buyer correct and complete
copies of the Organizational Documents of the Seller and the Company (as amended
to date) and has made available to the Buyer the minute books and membership
interest records of the Company.

Section 2.2 Capitalization and Ownership.

(a)        The Seller owns all of the issued and outstanding Membership
Interests of the Company, which Membership Interests constitute the Company
Interests.

(b)        All of the Company Interests are duly authorized, validly issued and
fully paid, Membership Interests of the Company. There are no outstanding or
authorized securities convertible into, exchangeable for, or carrying the right
to acquire equity securities of the Company or any subscriptions, warrants,
options, rights (including preemptive rights), or other arrangements or
commitments obligating the Company to issue or dispose of any of its securities
or any ownership interest therein. The Seller holds of record and owns
beneficially all of the Company Interests, free and clear of any Taxes, liens,
options, warrants, purchase rights, contracts, commitments, equities, charges,
claims, pledges, voting trusts, voting agreements, proxies, security holder or
similar agreements, encumbrances, or restrictions on transfer (other than
applicable securities law restrictions) (“Ownership Encumbrances”), other than
those restrictions on transfers, if any, contained in the Company’s
Organizational Documents and set forth on Section 2.2(b) of the Disclosure
Schedule. The consummation of the transactions contemplated hereby will not
cause any Encumbrance to be created or suffered upon the Company Interests,
other than Ownership Encumbrances created or suffered by the Buyer.

Section 2.3 Authority. The Seller has all requisite limited liability company
power, authority and capacity to execute and deliver this Agreement and to
perform its obligations hereunder. This Agreement and such other agreements and
instruments contemplated hereby have been, or will be on the Closing Date, duly
and validly executed and delivered by the Seller and constitute (or will
constitute on the Closing Date), assuming the due authorization, execution, and
delivery by the other parties thereto, valid and binding obligations of the
Seller, enforceable against the Seller in accordance with their respective
terms, except that such enforcement may be subject to or limited by (a) the
effect of applicable bankruptcy, insolvency, reorganization, moratorium, and
similar Legal Requirements related to or affecting the rights of

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

6



--------------------------------------------------------------------------------

creditors generally, and (b) the effect of general principles of equity
(regardless of whether enforceability is considered in a proceeding of law or in
equity).

Section 2.4 Non-contravention; Consents and Approvals.

(a)        Except as set forth in Section 2.4 of the Disclosure Schedule or in
the case of (ii) and (v) of this Section 2.4(a), any conflict, Breach, default,
right, requirement or violation which would not, individually or in the
aggregate, be Material to the Company, neither the execution and delivery of
this Agreement by the Seller, nor the consummation by the Seller of the
transactions contemplated hereby, will (i) conflict with or violate any
provision of the Organizational Documents of the Company, (ii) conflict with,
result in a Breach of, constitute (with or without due notice or lapse of time)
a default under, result in the loss of benefit under, result in the acceleration
of, create in any Person the right to accelerate, terminate, modify or cancel,
or require any notice, consent, or waiver under, any contract, lease, sublease,
license, sublicense, franchise, permit, indenture, agreement or mortgage for
borrowed money, instrument of indebtedness, Encumbrance (as hereinafter
defined), or other arrangement to which any of the Seller or the Company is a
party or by which the Seller or the Company is bound or to which any of their
respective assets is subject, (iii) result in the imposition of any Encumbrance
upon the Company Interests, (iv) result in the imposition of any Encumbrance
upon any assets of the Company, or (v) assuming the filings, registrations,
notifications, authorizations, consents, and approvals referred to in
Section 2.4(b) hereof have been obtained or made, as the case may be, violate
any Legal Requirement applicable to any of the Seller or the Company.

(b)        No filing or registration with, notification to, or authorization,
consent, or approval of any Governmental Authority is required in connection
with the execution and delivery of this Agreement by the Seller or the
performance by the Seller of its obligations hereunder, except (i) compliance
with any applicable filing requirements of the Hart-Scott-Rodino Antitrust
Improvement Act (the “HSR Act”), (ii) those that become applicable as a result
of matters specifically related to the Buyer or its Affiliates, or (iii) such
other consents, approvals, orders, authorizations, notifications, registrations,
declarations, and filings, the failure of which to be obtained or made would not
have a Material Adverse Effect.

Section 2.5 Equity Investments. Except as set forth on Section 2.5 of the
Disclosure Schedule, the Company does not control, directly or indirectly, or
have any direct or indirect equity ownership or participation in, any other
Person.

Section 2.6 Financial Statements. The Seller has delivered to the Buyer true,
complete and correct copies of (i) Seller’s audited balance sheet for the year
ended December 31, 2014 (the “December 31, 2014 Balance Sheet”) and the related
audited statements of income and cash flows for the year then ended, including
any notes thereto (the “Annual Income Statement” and together with the
December 31, 2014 Balance Sheet, the “Annual Financial Statements”), and
(ii) the Seller’s internally-prepared balance sheet and statement of income for
the three (3) months ended as of March 31, 2015 (the “Interim Financial
Statements” and together with the Annual Financial Statements, the “Financial
Statements”). The Financial Statements are true, complete, and correct in all
Material respects as of the respective dates and for the respective periods
stated above, fairly present the properties, assets, liabilities, financial

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

7



--------------------------------------------------------------------------------

condition, net worth and results of operations of the Seller and the Company,
and except for the absence of notes with respect to the Interim Financial
Statements, have been prepared pursuant to and in accordance with GAAP applied
on a consistent basis.

Section 2.7 Tangible Property. Except as set forth on Section 2.7-1 of the
Disclosure Schedule, the Company owns or leases all buildings, plants,
structures, machines, equipment, and other tangible property reflected on the
December 31, 2014 Balance Sheet or otherwise used by the Company in the conduct
of the Business as presently conducted (other than property sold, consumed, or
otherwise disposed of in the Ordinary Course of Business since the date of the
December 31, 2014 Balance Sheet) (the “Tangible Property”), free and clear of
all Encumbrances, except for Encumbrances listed on Section 2.7-2 of the
Disclosure Schedule.

Section 2.8 Condition of Tangible Property. Except as would not be Material to
the Company or the Business, the Tangible Property is (a) in operating condition
and repair and free from Material defects (ordinary wear and tear excepted), and
(b) adequate for the uses to which the Tangible Property is being used at
Closing. None of the Tangible Property is in need of maintenance or repairs
except for ordinary, routine maintenance and repairs or repairs that would not
be Material to the Company or the Business. Prior to Closing, the Seller and/or
the Company completed all ordinary, routine maintenance and repairs in
accordance with the Company’s historical maintenance schedule. The Tangible
Property is sufficient for the continued conduct of the Business after the
Closing in substantially the same manner as conducted by the Company prior to
the Closing.

Section 2.9 Absence of Material Adverse Changes, Etc. From the date of the
December 31, 2014 Balance Sheet until the date hereof, there have not been any
events that have resulted in or could reasonably be expected to result in a
Material Adverse Effect.

Section 2.10 No Undisclosed Liabilities. Except as set forth in Section 2.10 of
the Disclosure Schedule, the Company does not have any liability, contingent or
otherwise, of the type or nature that would be required to be disclosed on a
balance sheet or in footnotes related to a balance sheet prepared in accordance
with GAAP except for (a) liabilities shown on the December 31, 2014 Balance
Sheet, (b) liabilities of the type reflected on the December 31, 2014 Balance
Sheet which have arisen since the date of the December 31, 2014 Balance Sheet in
the Ordinary Course of Business, or (c) contractual liabilities (other than
liabilities arising as a result of a default thereunder) incurred in the
Ordinary Course of Business.

Section 2.11 Tax Matters.

(a)        For purposes of this Agreement, “Taxes” (including with correlative
meaning “Tax”) shall mean: (i) any and all taxes, and any and all other charges,
fees, levies, duties, deficiencies, customs, or other similar assessments or
liabilities in the nature of a tax, including without limitation any income,
gross receipts, ad valorem, net worth, premium, value-added, alternative or
add-on minimum, excise, severance, stamp, occupation, windfall profits, real
property, personal property, assets, sales, use, capital stock, capital gains,
documentary, recapture, transfer, transfer gains, estimated, withholding,
employment, unemployment insurance, unemployment compensation, social security,
business license, business organization, environmental, payroll, profits,
license, lease, service, service use, gains, franchise, and other taxes imposed
by any Governmental Authority; (ii) any interest, fines, penalties, assessments,
or additions

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

8



--------------------------------------------------------------------------------

resulting from, attributable to, or incurred in connection with any items
described in this paragraph or any contest or dispute thereof; and (iii) any
items described in this Section 2.11(a) that are attributable to another Person
but that the Company is liable to pay by Legal Requirement or contract the
substance of which includes the allocation of Taxes. For purposes of this
Agreement, “Tax Returns” means any and all reports, returns, declarations,
statements, forms, or other information supplied to a Taxing Authority (as
defined below). For purposes of this Agreement, “Taxing Authority” means any
applicable Governmental Authority responsible for the imposition of Taxes.

(b)        Each of the Company and the Seller has always filed federal and state
income tax returns as a partnership or has been disregarded as a separate entity
and has never filed an election to be characterized as a corporation for federal
tax purposes.

(c)        For all open periods under the applicable statute of limitations, the
Seller and Company have timely filed all Tax Returns of the type and in the
jurisdictions identified in Schedule 2.11(c) of the Disclosure Schedule. Except
as set forth on Section 2.11(c) of the Disclosure Schedule, all such Tax Returns
were correct and complete in all Material respects and were prepared in
substantial compliance with all applicable Legal Requirements and all Taxes
shown to be due and owing by the Seller and/or the Company on any such Tax
Return have been paid timely. There are no outstanding waivers or comparable
consents regarding the application of the statute of limitations with respect to
any Tax Returns that have been given by or on behalf of the Seller and/or the
Company. There are no liens for Taxes (other than Taxes not yet due and payable)
upon any of the assets of the Seller and/or the Company.

(d)        Except as disclosed on Schedule 2.11(d) of the Disclosure Schedule,
no foreign, federal, state, or local Tax audits or administrative or judicial
Tax proceedings are pending or being conducted with respect to the Seller and/or
the Company. The Seller and/or the Company has not received from any Taxing
Authority (including in jurisdictions where the Seller and/or the Company has
not filed Tax Returns) any written (i) notice indicating an intent to open an
audit or other review, (ii) request for information related to Tax matters, or
(iii) notice of deficiency or proposed adjustment for any amount of Tax
proposed, asserted, or assessed by any Taxing Authority against the Seller
and/or the Company. Section 2.11(d) of the Disclosure Schedule lists all
federal, state, local, and foreign income and other Material Tax Returns filed
with respect to the Seller and/or the Company for all open taxable periods and
indicates those Tax Returns that have been audited and/or those Tax Returns that
currently are the subject of audit. The Seller has delivered to Buyer correct
and complete copies of all federal, foreign, and state income and other Material
Tax Returns filed by the Seller and/or the Company, and examination reports and
statements of deficiencies assessed against, agreed to or received by the Seller
and/or the Company, for all open taxable periods.

(e)        The Company does not have Liability for the Taxes of any Person
(other than the Company) under Treasury Regulation §1.1502-6 (or any similar
provision of state, local, or foreign law), as a transferee or successor or by
contract the substance of which includes the allocation of Taxes.

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

9



--------------------------------------------------------------------------------

(f)        No claim has been made in writing or question or inquiry made by a
taxing authority in a jurisdiction where the Company does not file Tax Returns
to the effect that the Company is or may be subject to taxation by that
jurisdiction.

(g)        The Company has not been a member of an affiliated, consolidated,
combined, or unitary group for Tax purposes, or made any election or
participated in any arrangement whereby, in each case, any Tax liability or any
Tax asset of the Company was determined or taken into account for Tax Purposes
with reference to or in conjunction with any Tax liability or Tax asset of any
other person.

(h)        The Company is not a party to any tax sharing agreement, and the
Company is not currently under any obligation to pay any amounts as a result of
having been a party to such an agreement, regardless of whether such tax is
imposed on the Company.

(i)        The Company is in compliance with, and its records contain all
information and documents (including properly completed IRS Forms W-9) necessary
to comply with, all applicable information reporting and Tax withholding
requirements under applicable Tax related Legal Requirements.

(j)        The Company has disclosed on its federal income Tax Return all
positions taken therein that could give rise to substantial understatement of
federal income Tax within the meaning of Section 6662 of the Code.

(k)        The Company has not participated in any reportable transaction, as
defined in Treasury Regulation Section 1.6011-4(b)(1), or a transaction
substantially similar to a reportable transaction.

(l)        The Company has never had a permanent establishment in any non-U.S.
country that has in effect a tax treaty with the United States or engaged in a
trade or business in any other non-U.S. country that subjected it to Tax in such
country.

(m)        All individuals working for the Company have been properly classified
as employees or independent contractors.

(n)        The Company maintains on file such reseller sales tax certificates as
are required by Legal Requirements to be maintained for customers for which
sales tax was not collected.

(o)        The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any:

(i)        change in method of accounting for a taxable period ending on or
prior to the Closing Date pursuant to Code Section 481(a);

(ii)        “closing agreement” as described in Code § 7121 (or any
corresponding or similar provision of state, local or foreign income Tax law)
executed on or prior to the Closing Date;

(iii)        installment sale or open transaction disposition made on or prior
to the Closing Date;

(iv)        prepaid amount received on or prior to the Closing Date; or

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

10



--------------------------------------------------------------------------------

(v)        except as set forth on Section 2.11(o)(v) of the Disclosure Schedule,
discharge of indebtedness income pursuant to Code Section 108(i).

Section 2.12 Intellectual Property.

(a)        Section 2.12(a) of the Disclosure Schedule contains a correct and
complete list of all patents, patent applications, registered marks,
unregistered marks, trade names, and registered copyrights that are owned
(pursuant to license agreements or otherwise) by the Company.

(b)        Except as set forth in Section 2.12(b) of the Disclosure Schedule,
the Company (i) owns and possesses all right, title, and interest, free and
clear of all Encumbrances, to all patents, registered marks, and copyrights
owned by it and set forth on Schedule 2.12(a) of the Disclosure Schedules, or
(ii) has a valid and enforceable license to use all patents, registered marks,
copyrights, and software used by it (the “Company Intellectual Property”).

(c)        To the knowledge of Seller, the operation of the Business as
currently conducted does not infringe, misappropriate, or otherwise conflict
with any intellectual property rights of any third party and no third party has
infringed, misappropriated, or otherwise conflicted with any of the Company
Intellectual Property.

Section 2.13 Contracts; No Defaults.

(a)        Schedule 2.13(a) of the Disclosure Schedules identifies each of the
following Contracts to which the Company or the Seller (that relates to the
Business) is a party: (i) the performance of services or delivery of goods or
materials by Company, including for the sale of inventory at committed
quantities or at committed prices, the performance of which involves
consideration in excess of $100,000, other than purchase orders received in the
Ordinary Course of Business; (ii) the performance of services or delivery of
goods or materials to Company, including any purchase at a committed quantity or
at a committed price, the performance of which involves consideration in excess
of $100,000, other than purchase orders issued in the Ordinary Course of
Business; (iii) for borrowed money, other than trade debt incurred by Company in
the Ordinary Course of Business; (iv) the lease, license, installment, and
conditional sales affecting the ownership of, leasing of, title to, or use of
any personal property with annual payments in excess of $100,000; (v) licensing
with respect to Company Intellectual Property to which Company is a party other
than commercially available software; (vi) joint venture or partnership or other
similar arrangement involving a sharing of profits, losses, costs, or
liabilities by Company with any other Person; (vii) capital expenditures in
excess of $100,000; (viii) guaranty with respect to performance of any other
Person by Company; (ix) profit sharing, stock option, stock purchase, stock
appreciation, deferred compensation, severance, or other plan or arrangement for
the benefit of the current or former directors, officers, and employees of the
Company; (x) collective bargaining agreements; (xi) for the employment of any
individual on a full-time, part-time, consulting, or other basis providing
annual compensation in excess of $75,000 or providing severance benefits;
(xii) under which Company has advanced or loaned any amount to its directors,
officers, and employees; (xiii) the subject matter of which is confidentiality
or non-competition except that which may be implied by law, including

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

11



--------------------------------------------------------------------------------

the Employee Non-Competes; (xiv) any lease agreements with respect to real
property, including with respect to the Leased Real Property; (xv) other
agreement that is not in the Ordinary Course of the operations of the Company
that involves any transaction greater than $25,000 in value; (xvi) the Employee
Non-Competes; and (xvii) each amendment in respect of any of the foregoing.

(b)        Except as set forth in Schedule 2.13(b) of the Disclosure Schedules,
each Contract identified or required to be identified in Section 2.13(a) of the
Disclosure Schedule (i) is legal, valid, binding, in full force and effect and
valid and enforceable against Company as a party thereto and, to Seller’s
Knowledge, the other parties thereto, in accordance with its terms, except to
the extent that the lack of validity or enforceability would not be Material to
the Company or the Business, and (ii) the consummation of the transactions
contemplated in this Agreement will not cause the failure of such Contract to be
legal, valid, binding, in full force and effect, and enforceable on identical
terms following the consummation of the transactions. The Seller has made
available to the Buyer a correct and complete copy of each written Contract
identified in Section 2.13(a) of the Disclosure Schedule.

(c)        Except as set forth in Section 2.13(c) of the Disclosure Schedule
(i) each of the Seller and the Company is in compliance in all Material respects
with each Contract identified in Section 2.13(a) of the Disclosure Schedule
under which Company or the Seller has or had any obligation or liability or by
which Company or the Seller is bound and (ii) to the Company’s or the Seller’s
Knowledge, each other Person that has any obligation or liability under any
Contract identified in Section 2.13(a) of the Disclosure Schedule under which
the Seller or the Company has any rights is in compliance in all Material
respects with such Contract.

Section 2.14 Proceedings. Except as set forth on Section 2.14 of the Disclosure
Schedule, there is no (a) unsatisfied or unpaid judgment, order, or decree
applicable to the Company, (b) outstanding injunction or stipulation applicable
to the Company, or (c) action, suit, proceeding, claim, demand, hearing,
indictment, or investigation (each, a “Proceeding”) pending in which the Company
is a party or, to the Seller’s or the Company’s Knowledge, threatened, by,
against, or involving the Company or any of the assets owned or used by the
Company.

Section 2.15 Labor and Employment Matters.

(a)        The Company is not a party to or bound by any collective bargaining
agreement or other labor contract. At no time during the last five (5) years
preceding the Closing Date has the Company experienced any strikes, picketing,
work stoppage, concerted refusal to work overtime, or other similar labor
activity. At no time during the five (5) years preceding the Closing Date has
the Company experienced any claims of unfair labor practices or other collective
bargaining disputes. The Seller has no Knowledge of any organizational effort
being made or threatened at any time during the five (5) years preceding the
Closing Date by or on behalf of any labor union with respect to employees of the
Company. The Company has complied with all provisions of applicable Legal
Requirements pertaining to the employment of employees, including without
limitation, all laws relating to labor relations, equal employment, fair
employment practices, entitlements, prohibited discrimination, and the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. Section 2101 et seq.
(“WARN”)

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

12



--------------------------------------------------------------------------------

and comparable state and local laws or regulations relating to or arising out of
the layoff or termination of employment by the Company, except where the failure
to so comply that would not be Material to the Company or the Business.

(b)        Section 2.15(b) of the Disclosure Schedule sets forth a true and
complete list of the employees of the Company (identified by number only), along
with the position and annual base compensation of each such employee, and any
applicable incentive or bonus program applicable to such employee.

Section 2.16 Employee Benefits.

(a)        Section 2.16(a) of the Disclosure Schedule contains a complete and
accurate list of all Employee Benefit Plans (as defined below) maintained, or
contributed to, by the Company or any ERISA Affiliate for the benefit of
employees of the Company (and their beneficiaries) (the “Company Plans”). For
purposes of this Agreement, “Employee Benefit Plan” means any “employee pension
benefit plan” (as defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)), any “employee welfare benefit plan”
(as defined in Section 3(1) of ERISA), and any other employee benefit, program,
or plan, (other than statutory or Tax-based programs such as workers’
compensation or social security) including disability benefits, deferred
compensation, stock options, stock purchase, phantom stock, stock appreciation,
or post-retirement compensation. For purposes of this Agreement, “ERISA
Affiliate” means any entity which is a member of (i) a controlled group of
corporations (as defined in Section 414(b) of the Code), (ii) a group of trades
or businesses under common control (as defined in Section 414(c) of the Code),
or (iii) an affiliated service group (as defined in Section 414(m) of the Code
or the regulations under Section 414(o) of the Code), any of which includes the
Company. Complete and accurate copies of all Company Plans, the most recent
determination letters received from the Internal Revenue Service (if any), the
last two (2) filed Forms 5500 Annual Report and all schedules thereto, all
related trust agreements, insurance contracts, and summary plan descriptions,
and written summaries of all unwritten Company Plans have been made available to
the Buyer. Each Company Plan is and has been administered, in all Material
respects, in substantial compliance with its terms and the Company has met its
obligations with respect to such Company Plan.

(b)        There are no pending or threatened audits or investigations by any
Governmental Authority involving any Company Plan, and no pending or threatened
termination proceedings or other claims (except claims for benefits payable in
the Ordinary Course of Business and Proceedings with respect to qualified
domestic relations orders), or other Proceedings against or involving any
Company Plan, any fiduciary thereof or service provider thereto, or asserting
any rights or claims to benefits under any Company Plan.

(c)        The Company Plans that are required to be qualified under
Section 401(a) of the Code have received favorable determination letters from
the Internal Revenue Service to the effect that such Company Plans are qualified
and the plans and the trusts related thereto are exempt from federal income
taxes under Sections 401(a) and 501(a), respectively, of the Code.

(d)        No “accumulated funding deficiency” (as defined in Section 412 of the
Code) has occurred with respect to any Employee Benefit Plan contributed to, or

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

13



--------------------------------------------------------------------------------

maintained by, the Company or any ERISA Affiliate that is subject to Section 412
of the Code or Title IV of ERISA.

(e)        Section 2.16(e) of the Disclosure Schedule lists each “multiemployer
plan” (as defined in Section 4001(a)(3) of ERISA) to which the Company
contributes or is obligated to contribute (the “Multiemployer Plans”). Neither
the Company nor any ERISA Affiliate has withdrawn from any Multiemployer Plan in
a complete or partial withdrawal so as to cause any liability to the Company.

Section 2.17 Environmental Matters.

(a)        For purposes of this Agreement, the following terms have the meanings
provided below:

(i)        “CERCLA” means the federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended.

(ii)        “Environment” means soil, land surface, or subsurface strata,
surface waters (including navigable waters, ocean waters, streams, ponds,
drainage basins, and wetlands), groundwater, drinking water supply, stream
sediments, ambient air (including indoor air), plant and animal life, and any
other environmental medium or natural resource.

(iii)        “Environmental Law” means any and all Legal Requirements of any
Governmental Authority regulating or imposing standards of liability or
standards of conduct concerning air, water, solid waste, hazardous waste,
Materials of Environmental Concern, worker and community right-to-know, hazard
communication, noise, radioactive material, resource protection, health
protection, and similar environmental health and safety concerns (including,
without limitation, the Clean Water Act, the Toxic Substances Control Act, the
Clean Air Act, CERCLA, the Resource Conservation and Recovery Act, the Solid
Waste Disposal Act, the Occupational Safety and Health Act, and any and all
rules, regulations, common law, orders, or directives pertaining to
(A) treatment, storage, disposal, or generation of Materials of Environmental
Concern (as defined below); (B) air, water, and noise pollution; (C) groundwater
and soil contamination; (D) the Release (as defined below) or threatened Release
into the Environment of Materials of Environmental Concern, including without
limitation emissions, discharges, injections, spills, escapes, or dumping of
Materials of Environmental Concern; and (E) underground and other storage tanks
or vessels.

(iv)        “Environmental Matters” means any legal obligation or liability
arising under Environmental Law or common law with respect to the Environment or
Materials of Environmental Concern.

(v)        “Materials of Environmental Concern” means any hazardous substance,
pollutant or contaminant (including any admixture or solution thereof), oil,
petroleum, and petroleum products.

(vi)        “Release” means any spilling, leaking, emitting, discharging,
depositing, escaping, leaching, dumping, or other releasing into the
Environment, whether intentional or unintentional.

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

14



--------------------------------------------------------------------------------

(b)        Except as described or identified in Section 2.17(b) of the
Disclosure Schedule or as would not be Material to the Company or the Business:

(i)        the operations of the Company are in compliance with all applicable
Environmental Laws;

(ii)        there is no pending or, to the Seller’s or the Company’s knowledge,
threatened, civil or criminal litigation, written notice of violation, currently
effective order, formal administrative proceeding, investigation, or information
request relating to any Environmental Matters involving the Company, or any
property currently or formerly used for its operations, including the Leased
Real Property;

(iii)        the Company has obtained, and is in compliance with, those Permits,
licenses, and approvals required under applicable Environmental Law to operate
the Business as currently and, to the Seller’s and the Company’s knowledge,
historically, operated by the Company;

(iv)        except those Materials of Environmental Concern that are used by the
Company to operate the Business in the Ordinary Course of Business, the Company
has not caused Materials of Environmental Concern to be present on or in the
Environment at the Leased Real Property in violation of any applicable
Environmental Law;

(v)        to the Company’s and the Seller’s Knowledge, except those Materials
of Environmental Concern that are used by the Company to operate the Business in
the Ordinary Course of Business, the Company has not caused Materials of
Environmental Concern to be present on or in the Environment at the real
property formerly owned or leased by the Company in violation of any applicable
Environmental Law;

(vi)        there has been no Release of any Materials of Environmental Concern
at or from any current Leased Real Property while the Company has occupied such
Leased Real Property that under Environmental Law (A) could reasonably be
expected to impose a liability for removal, remediation, or other clean-up or
(B) could be reasonably be expected to result in the imposition of a lien on the
Leased Real Property or assets of the Company;

(vii)        to the Company’s and the Seller’s Knowledge, there has been no
Release of any Materials of Environmental Concern at or from any real property
formerly owned or leased by the Company in violation of any applicable
Environmental Law; and

(viii)        to the Seller’s knowledge there are no underground storage tanks
located on, nor have any underground storage tanks been removed by the Company
from any Leased Real Property or any real property formerly owned or leased by
the Company.

(c)        Notwithstanding any other provisions of this Agreement to the
contrary, the representations and warranties made in this Section 2.17 are the
sole and exclusive representations made in this Agreement by the Seller with
respect to Environmental Laws, Environmental Matters, and Materials of
Environmental Concern.

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

15



--------------------------------------------------------------------------------

Section 2.18 Legal Compliance. Except as set forth in Section 2.18 of the
Disclosure Schedule, the Company is, and at all times during the five (5) years
preceding the Closing Date has been, in compliance with each Legal Requirement
that is or was applicable to it or to the conduct or operation of its business
or the ownership or use of any of its assets except where the failure to so
comply would not be Material to the Company or the Business.

Section 2.19 Permits. Each permit, license, franchise, or authorization issued
by any Governmental Authority and used by the Company in the conduct of its
business or operations as presently conducted (collectively, the “Permits”) is
listed in Section 2.19-1 of the Disclosure Schedule, except for those Permits
for which the failure to have would not be Material to the Company or the
Business. To the Seller’s Knowledge, except as set forth on Section 2.19-2 of
the Disclosure Schedule, no Permit will be revoked or terminated prior to its
normal expiration date or not renewed solely as a result of the consummation of
the transactions contemplated by this Agreement.

Section 2.20 Insurance. Section 2.20 of the Disclosure Schedule lists Material
policies of insurance insuring the Business or the Company’s assets maintained
by or for the benefit of the Company. The Seller represents that all such
policies shall remain in full force and effect through May 1, 2015.

Section 2.21 Customers and Suppliers.

(a)        Section 2.21(a) of the Disclosure Schedule identifies the twenty
(20) largest customers of the Business, based on revenue for the year ended
December 31, 2013 and the twenty (20) largest customers for the year ended
December 31, 2014.

(b)        Section 2.21(b) of the Disclosure Schedule identifies the twenty
(20) largest suppliers of the Business, based on expenses for the year ended
December 31, 2013 and the twenty (20) largest suppliers for the year ended
December 31, 2014.

(c)        No customer identified in Section 2.21(a) of the Disclosure Schedule
and no supplier identified in Section 2.21(b) of the Disclosure Schedule has
provided written notice to the Company of such customer’s or supplier’s intent
to terminate its relationship with the Company.

Section 2.22 Brokers’ Fees. Except as set forth on Section 2.22 of the
Disclosure Schedule, none of the Seller, the Company, nor any of their
respective Affiliates has any liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.

Section 2.23 Book and Records; Bank Accounts. The books of account and other
financial records of the Company, all of which have been made available to the
Buyer, are complete and correct in all Material respects and represent actual,
bona fide transactions. The organizational book of the Company, which has been
made available to the Buyer, contains the current Organizational Documents and
accurate and substantially complete records of all meetings held of, and limited
liability action taken by, any member, the board of directors, and committees of
the board of directors of the Company. At the Closing, all of those books and
records will be in the possession of the Company. Section 2.23 of the Disclosure
Schedule lists the names, account numbers, and locations of all banks and other
financial institutions of which the Company has any accounts or safe deposit
boxes, and the names of all Persons authorized to draft or have access to any
such accounts.

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

16



--------------------------------------------------------------------------------

Section 2.24 Certain Business Relationships with the Company. Except as set
forth on Section 2.24 of the Disclosure Schedule, none of the Seller nor any of
their Affiliates, has been involved in any business arrangement or relationship
with the Company within the two (2) years preceding the Closing Date and none of
the Seller or any of its Affiliates owns any asset, tangible or intangible, that
is used in the business of the Company.

Section 2.25 Recalls and Defects. Except for ordinary course warranty claims
(for which a reserve is established), there are no defects that, in the
aggregate, whether known or unknown, existing in any extrusions or parts
manufactured by the Company (or any of its subsidiaries or Affiliates) or any
predecessor entity for which the Company has liability upon which any valid
legal claim may be made against the Buyer and/or the Company after Closing and
which would be Material to the Company or the Business.

Section 2.26 Legal Employees. All employees are employed by the Company in
accordance with applicable Legal Requirements, except where the failure to so
comply would not be Material to the Company or the Business, and there are no
outstanding or unresolved violations of any applicable immigration laws by the
Company other than those which would not be Material to the Company or the
Business.

Section 2.27 Leased Equipment. All equipment for which the Company shall
maintain responsibility for continuing capital lease payments following the
Closing is currently in the possession of the Company and, except as set forth
on Section 2.4 of the Disclosure Schedule, the Company’s right to maintain
possession of such equipment shall be unaffected by the Closing.

Section 2.28 Indebtedness. Except as set forth on Section 2.13 of the Disclosure
Schedule, the Company does not have any indebtedness for borrowed money,
including capital lease obligations. All of the indebtedness described in Item 1
of Section 2.13(a)(iii) of the Disclosure Schedule will be paid in full in
connection with the Closing.

Section 2.29 No Change in Control Payments. Except as set forth on
Section 6.3(e) of the Disclosure Schedule, following the Closing, the Company
shall not be liable to any Person for any payments that may become due and
payable by the Company as a result of the Closing or the transactions
contemplated by this Agreement.

Article 3.      REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer represents and warrants to the Seller as follows:

Section 3.1 Organization. The Buyer is a corporation duly organized, validly
existing and in good standing under the laws of Delaware.

Section 3.2 Authorization of Transaction. The Buyer has all requisite corporate
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution, delivery, and performance of this
Agreement and the other agreements and instruments to be executed by the Buyer
in connection herewith, and the consummation by the Buyer of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary corporate action on the part of the Buyer. This Agreement and such
other agreements and instruments contemplated hereby have been, or will be on
the Closing Date, duly and validly executed and delivered by the Buyer and
constitute (or will constitute on the Closing Date), assuming the due
authorization, execution, and delivery by the other parties

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

17



--------------------------------------------------------------------------------

thereto, valid and binding obligations of the Buyer, enforceable against the
Buyer in accordance with their respective terms, except that such enforcement
may be subject to or limited by (a) the effect of the applicable bankruptcy,
reorganization, moratorium, and similar Legal Requirements related to or
affecting the rights of creditors generally, and (b) the effect of general
principles of equity (regardless of whether enforceability is considered in a
proceeding of law or in equity).

Section 3.3 Noncontravention.

(a)        Neither the execution and delivery of this Agreement by the Buyer,
nor the consummation by the Buyer of the transactions contemplated hereby, will
(i) conflict with or violate any provision of the Organizational Documents of
the Buyer, (ii) conflict with, result in Breach of, constitute (with or without
due notice or lapse of time or both) a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice, consent, or waiver under, any contract, lease, sublease,
license, sublicense, franchise, permit, indenture, agreement or mortgage for
borrowed money, instrument of indebtedness, Encumbrance, or other arrangement to
which the Buyer is a party or by which the Buyer is bound or to which any of its
assets are subject, or (iii) assuming that the filings, registrations,
notifications, authorizations, consents, and approvals referred to in
Section 2.4(b) hereof have been obtained or made, as the case may be, violate
any Legal Requirement applicable to the Buyer or any of its properties or
assets, except in the case of clause (ii), any conflict, Breach, default, right,
requirement, or violation which would not have a material adverse effect on the
financial condition or results of operations of the Buyer or on the ability of
the Buyer to consummate the transactions contemplated by this Agreement (a
“Buyer Material Adverse Effect”).

(b)        No filing or registration with, notification to, or authorization,
consent, or approval of, any Governmental Authority is required in connection
with the execution and delivery of this Agreement or the performance by the
Buyer of its obligations hereunder, except (i) compliance with any applicable
filing requirements of the HSR Act, or (ii) such other consents, approvals,
orders, authorizations, notifications, registrations, declarations, and filings,
the failure of which to be obtained or made would not have a Buyer Material
Adverse Effect.

Section 3.4 Broker’s Fees. Neither the Buyer nor any of its Affiliates has any
liability or obligation to pay any fees or commissions to any broker, finder, or
agent with respect to the transactions contemplated by this Agreement

Section 3.5 Litigation. There are no Proceedings pending against, or, to the
Buyer’s Knowledge, threatened against, the Buyer which would reasonably be
expected to have a Buyer Material Adverse Effect.

Section 3.6 Investment Intent. The Buyer is acquiring the Company Interests for
investment for its own account and not with a view to the distribution of any
part thereof. The Buyer acknowledges that the Company Interests have not been
registered under the Legal Requirements of any jurisdiction.

Section 3.7 Solvency. On the Closing Date, the Buyer will have the financial
resources to pay the Closing Purchase Price on the terms contained in this
Agreement. Following the Closing, the assets of the Buyer will exceed the total
amount of its liabilities, the Buyer will be able to pay

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

18



--------------------------------------------------------------------------------

its debts in the ordinary course of business as they mature, and the Buyer will
have sufficient capital resources to carry on its business and the business of
the Company and to fulfill all of its obligations hereunder, including any
Payments required under Section 1.4 hereof.

Article 4.      INDEMNIFICATION

Section 4.1 Indemnification by the Seller. On the terms and subject to the
conditions, qualifications and limitations of this Article 4, from and after the
Closing Date, the Seller shall indemnify the Buyer, the Company, and their
Affiliates (the “Buyer Indemnified Persons”) in respect of, and hold the Buyer
Indemnified Persons harmless against, any and all liabilities, monetary damages,
fines, fees, penalties, interest obligations, deficiencies, losses, costs, and
expenses (including without limitation reasonable attorneys’ fees and expenses),
but excluding any indirect, punitive or special damages (collectively,
“Damages”), incurred or suffered by a Buyer Indemnified Person related to,
resulting from, or attributable to: (a) any (i) Breach of any representation or
warranty of the Seller contained in this Agreement or (ii) Breach of any
covenant or agreement of the Seller contained in this Agreement; (b) any failure
of any of the Seller to have good title to the issued and outstanding Company
Interests free and clear of any Encumbrance; (c) any and all known claims for
which an adequate reserve (as determined by Exhibit 1.3 and, if not covered by
Exhibit 1.3, then by GAAP) does not exist; or (d) resulting from any claim for
brokerage or finder’s fees or commissions or similar payments based upon any
agreement or understanding made or alleged to have been made with any of the
Seller or the Company (or any person or entity acting on their behalf) in
connection with any of the transactions contemplated by this Agreement.

Section 4.2 Indemnification by the Buyer. On the terms and subject to the
conditions, qualifications and limitations of this Article 4, from and after the
Closing, the Buyer shall indemnify the Seller in respect of, and hold the Seller
harmless against, any and all Damages incurred or suffered by any of the Seller
or any Affiliate thereof related to, resulting from, or attributable to: (a) any
(i) Breach of any representation or warranty of the Buyer contained in this
Agreement or (ii) Breach of any covenant or agreement of the Buyer contained in
this Agreement; or (b) any claim for brokerage or finder’s fees or commissions
or similar payments based upon any agreement or understanding made or alleged to
have been made with the Buyer in connection with any of the transactions
contemplated by this Agreement.

Section 4.3 Claims for Indemnification.

(a)        All claims for indemnification made under this Article 4 resulting
from a third-party claim against an Indemnified Party (as defined below) shall
be made in accordance with the following procedures. A Person entitled to
indemnification under this Article 4 (an “Indemnified Party”) shall give prompt
written notification to the Person from whom indemnification is sought (the
“Indemnifying Party”) of the commencement of any action, suit, or proceeding
relating to a third-party claim for which indemnification may be sought or, if
earlier, upon the potential assertion of any such claim by a third party
(collectively, an “Action”). Within thirty (30) days after delivery of such
notification, the Indemnifying Party may, upon written notice thereof to the
Indemnified Party, assume control of the defense of the Action with counsel
selected by the Indemnifying Party. If the Indemnifying Party does not assume
control of such defense, the Indemnified Party shall control such defense. The
Party not controlling such defense of an Action may participate in such Action
at its own expense. The Party

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

19



--------------------------------------------------------------------------------

controlling such defense shall keep the other Party advised of the status of
such Action, and the defense thereof and shall consider recommendations made by
the other Party with respect thereto. Neither the Indemnifying Party nor the
Indemnified Party, as the case may be, shall agree to any settlement of such
Action without the prior written consent of the other Party, which consent shall
not be unreasonably withheld or delayed.

(b)        An Indemnified Party wishing to assert a claim for indemnification
under this Article 4 that is not subject to Section 4.3(a) shall deliver to the
Indemnifying Party a prompt written notice (a “Claim Notice”) which contains
(i) a description and the amount (the “Claimed Amount”) of any Damages incurred
by the Indemnified Party, (ii) a statement that the Indemnified Party is
entitled to indemnification under this Article 4 and a reasonable explanation of
the basis therefor, and (iii) a demand for payment in the amount of such
Damages. Within sixty (60) days after delivery of a Claim Notice, the
Indemnifying Party shall deliver to the Indemnified Party a written response in
which the Indemnifying Party shall either: (i) agree that the Indemnified Party
is entitled to receive all of the Claimed Amount (in which case such response
shall be accompanied by a payment by the Indemnifying Party to the Indemnified
Party of the Claimed Amount, by check or by wire transfer), or (ii) contest that
the Indemnified Party is entitled to receive the Claimed Amount in whole or in
part. If the Indemnifying Party in such response contests the payment of all or
part of the Claimed Amount, the Indemnifying Party and the Indemnified Party
shall use good faith efforts to resolve such dispute. If such dispute is not
resolved within sixty (60) days following the delivery by the Indemnifying Party
of such response, then either Party may file a claim to enforce its rights under
this Agreement.

(c)        As a condition to any payment by the Indemnifying Party, the
Indemnified Party shall assign to the Indemnifying Party all of its rights with
respect to the subject matter of the claim or otherwise make arrangements
reasonably satisfactory to the Indemnifying Party to provide that the
Indemnifying Party is subrogated to such rights

(d)        The Buyer and the Seller shall cooperate with each other with respect
to resolving any claim or liability with respect to which one Party is obligated
to indemnify the other Party hereunder, including by making commercially
reasonably efforts to mitigate or resolve any such claim or liability; provided,
however, that such Party shall not be required to make such efforts if they
would be detrimental in any Material respect to such Party.

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

20



--------------------------------------------------------------------------------

Section 4.4 Survival. Except as expressly set forth in this Agreement, the
representations and warranties of the Seller and the Buyer set forth in this
Agreement, and the right to make a claim hereunder with respect to a Breach
thereof, shall survive the Closing and the consummation of the transactions
contemplated hereby and shall remain in full force and effect for a period of
twenty four (24) months following the Closing Date, at which time they shall
expire; provided, however, that the representations and warranties set forth in
Sections 2.1, 2.2, 2.3 and 2.4 shall survive forever, and the representations
and warranties set forth in Sections 2.11 and 2.17 shall survive for the
applicable statutes of limitations periods. Any valid claim for a Breach of a
representation or warranty pursuant to Section 4.1(a)(i) or Section 4.2(a)(i)
that is properly asserted in writing pursuant to Section 4.3 prior to the
expiration as provided in this Section 4.4 of the representation or warranty
that is the basis for such claim shall survive until such claim is finally
resolved and satisfied.

Section 4.5 Limitations.

(a)        Notwithstanding anything to the contrary contained in this Agreement,
each of the following limitations shall apply to any claim for indemnification
under this Section 4:

(i)        the Seller shall have no liability to the Buyer Indemnified Persons
pursuant to this Article 4 (other than in respect of any Breaches of
representations contained in Sections 2.1, 2.2, 2.3, and 2.4 of this Agreement)
until the aggregate amount of all alleged Damages resulting therefrom exceed an
amount equal to one-half of one percent (0.5%) of the Purchase Price and then
indemnity shall attach to the first dollar of the indemnified claim(s); and

(ii)        the overall aggregate liability of the Seller to the Buyer
Indemnified Persons pursuant to this Article 4 (other than in respect of
Breaches of representations contained in Sections 2.1, 2.2, 2.3, and 2.4 of this
Agreement) shall not exceed an amount equal to ten percent (10%) of the Purchase
Price and the overall aggregate liability of the Seller to the Buyer for
Breaches of representations contained in Sections 2.1, 2.2, 2.3, and 2.4 of this
Agreement shall not exceed an amount equal to the Purchase Price.

(b)        Notwithstanding anything to the contrary in this Agreement, the Buyer
shall not be entitled to make any claim for indemnification with respect to any
matter to the extent the Closing Purchase Price has been adjusted to reflect
such matter pursuant to Section 1.4, and the amount of any Damages for which
indemnification is provided under this Article 4 shall be calculated net of any
accruals, reserves, or provisions reflected in the Final Net Assets that is
applicable to the matter for which the accrual, reserve, or provision was
created.

Section 4.6 Manner of Payment. Any indemnification payments pursuant to this
Article 4 shall be effected by wire transfer of immediately available funds to
an account designated in writing by the applicable Indemnified Person within ten
(10) Business Days after the final determination thereof. All amounts to be paid
by the Seller under this Article 4 shall first be paid from the Escrow until the
Escrow is fully exhausted.

Section 4.7 Remedies. The Parties acknowledge and agree that their respective
sole and exclusive remedy with respect to any and all claims relating to this
Agreement and any document

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

21



--------------------------------------------------------------------------------

or certificate delivered in connection with this Agreement, or any Legal
Requirement or otherwise (other than claims of fraud) shall be pursuant to the
indemnification provisions set forth in Article 4. In furtherance of the
foregoing, each Party hereby waives, to the fullest extent permitted under
applicable Legal Requirements, any and all rights, claims and causes of action
it or any of its Affiliates may have against the other Party arising under or
based upon this Agreement and any document or certificate delivered in
connection with this Agreement, any Legal Requirement or otherwise (except
pursuant to the indemnification provisions set forth in Article 4).

Section 4.8 Determination of Damages; Adjustment of Purchase Price. The Parties
will make adjustments for insurance coverage in determining Damages for purposes
of this Article 4 by reducing the amount of such Damages for any amounts that
the Buyer or the Company actually receive in cash insurance proceeds (after
giving effect to any applicable deductible or retention, net of any premium
increase as a result of any such claims and net of any costs to collect such
amounts). Any indemnity payment under this Agreement shall be treated as an
adjustment to the Purchase Price for Tax purposes, unless a final determination
(which shall include the execution of a Form 870-AD or successor form) with
respect to the Indemnified Party or any of its Affiliates causes any such
payment not to be treated as an adjustment to the Purchase Price for United
States federal income Tax purposes.

Article 5. TAX MATTERS

The following provisions shall govern the allocation of responsibility as
between the Buyer and the Seller for certain Tax matters following the Closing
Date.

Section 5.1 Tax Indemnification. The Seller shall indemnify the Company and the
Buyer indefinitely and hold them harmless from and against (a) all Taxes (or the
non-payment thereof) of the Company for all taxable periods ending before the
Closing Date and the portion thereof through the end of the Closing Date for any
taxable period that includes (but does not end on) the Closing Date
(“Pre-Closing Tax Period”), except to the extent that such Taxes were taken into
account in the calculation of the Final Net Assets or arise from a transaction
occurring after the Closing, (b) any and all Taxes for the Pre-Closing Tax
Period of any member of an affiliated, consolidated, combined, or unitary group
of which the Company (or any predecessor of any of the foregoing) is or was a
member prior to the Closing, including pursuant to Treasury Regulation
§ 1.1502-6 or any analogous or similar state, local, or foreign law or
regulation, and (c) any and all Taxes of any Person (other than the Company)
imposed on the Company as a transferee or successor, by contract, or pursuant to
any Legal Requirement if such Taxes relate to an event or transaction occurring
before the Closing and such relationship existed prior to the Closing. The
indemnity provided in this Section 5.1 is not subject to the limitations
contained in Article 4 hereof; provided, however, that the Seller’s obligations
under this Section 5.1 shall not, in any event, exceed the Purchase Price.

Section 5.2 Straddle Period. In the case of any taxable period that includes
(but does not end on) the Closing Date (a “Straddle Period”), the amount of any
Taxes for the Pre-Closing Tax Period shall be determined based on an interim
closing of the books as of the close of business on the Closing Date.

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

22



--------------------------------------------------------------------------------

Section 5.3 Responsibility for Filing Tax Returns.

(a)        The Seller shall prepare or cause to be prepared and cause to be
timely filed all Tax Returns for the Company that are filed after the Closing
Date that pertain to periods prior to the Closing Date. Upon completion of such
Tax Returns for the Company that pertain to periods prior to the Closing Date,
the Seller shall pay to the Buyer (through the use of the Escrow, if available),
any Tax payments due on such returns except to the extent that such Taxes were
taken into account in the calculation of the Final Net Assets. Buyer shall then
remit or cause to be remitted all Taxes in respect of such Tax Returns payable
after the Closing Date. The Seller shall permit the Buyer to review and comment
on each Tax Return described in the preceding sentence for a period of up to ten
(10) days prior to filing and shall make such revisions of such Tax Returns as
are reasonably requested by the Buyer’s Representative.

(b)        The Buyer shall prepare or cause to be prepared and cause to be
timely filed all Tax Returns for the Company for each Straddle Period. The Buyer
shall permit the Seller to review and comment on each Tax Return described in
the preceding sentence for a period of up to ten (10) days prior to filing and
shall make such revisions to such Tax Returns as are reasonably requested by the
Seller. In the event of a dispute between the Parties with respect to any item
on any such Tax Return, the Parties shall act in good faith to resolve any such
dispute prior to the date on which such Tax Return is required to be filed. The
Buyer agrees to file all permitted extensions of time to file such Tax Return as
shall be reasonably required to allow any such dispute to be resolved. If the
Parties hereto cannot resolve any disputed item, the item or items in question
shall be resolved in a manner similar to that set forth in Section 1.4(c) and
Section 1.4(d) hereof. Upon completion of such Tax Returns, Seller shall pay to
Buyer (through the use of Escrow funds established hereunder, if available), the
portion of the Tax payments due on such returns that relate to the Pre-Closing
Tax Period, except to the extent such Taxes were taken into account in the
calculation of the Final Net Assets. Buyer shall then pay all Taxes due in
respect of such Tax Returns.

(c)        The parties acknowledge that the Company shall be disregarded as a
separate entity for federal and applicable state income Tax purposes (before and
during the Closing) and will not be filing income Tax Returns with respect to
such income Taxes (so that, for the avoidance of doubt, the foregoing provisions
of this Section 5.3 shall not apply to Tax Returns for Taxes that are income or
franchise Taxes).

Section 5.4 Refunds and Tax Benefits. Any Tax refunds that are received by the
Buyer or the Company, and any amounts credited against Tax to which the Buyer or
the Company become entitled, that relate to Tax periods or portions thereof
ending before the Closing Date shall be for the account of the Seller. The Buyer
shall promptly notify the Seller in writing of any Tax refund(s) received by or
payable to the Company after the Closing that relate to Tax periods or portions
thereof ending before the Closing Date. The Buyer shall pay over to the Seller
any such refund or the amount of any such credit within fifteen (15) days after
receipt or entitlement thereto. The Buyer shall cooperate, and cause the Company
to cooperate, in obtaining any refund that the Seller reasonably believes should
be available, including without limitation, through filing appropriate forms
with the applicable Taxing Authorities. Any costs incurred in the pursuit of
such returns for the benefit of the Seller shall be the responsibility of the
Seller.

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

23



--------------------------------------------------------------------------------

Section 5.5 Cooperation on Tax Matters; Tax Audits.

(a)        The Buyer and the Seller shall cooperate fully, as and to the extent
reasonably requested by the other Party, in connection with the filing of Tax
Returns pursuant to this Article 5 and any Tax Audit or other Proceeding with
respect to Taxes. Such cooperation shall include the retention and (upon the
other Party’s request) the provision of records and information that are
reasonably relevant to any such audit or other Proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. The Parties agree (i) to retain
all books and records with respect to Tax matters pertinent to the Company
relating to any taxable period beginning before the Closing Date until the
expiration of the statute of limitations (and, to the extent notified by the
Buyer or the Seller, any extensions thereof) of the respective taxable periods,
and to abide by all record retention agreements entered into with any Taxing
Authority (any such agreements are listed in Schedule 5.5(a) hereof), and
(ii) to give the other Party reasonable written notice prior to transferring,
destroying, or discarding any such books and records and, if the other Party so
requests, the Buyer or the Seller, as the case may be, shall allow the other
Party to take possession of such books and records.

(b)        The Seller shall have the sole right to represent the Company’s
interests in any audit or examination (“Tax Audit”) or Proceeding by any Taxing
Authority with respect to Tax periods or portions thereof ending before the
Closing Date and to employ counsel of its choice at its expense. In the case of
a Straddle Period, the Seller shall be entitled to participate at its expense in
any Tax Audit or Proceeding relating in any part to Taxes attributable to the
portion of such Straddle Period deemed to end before the Closing Date and, with
the written consent of the Buyer (which shall not be unreasonably withheld), at
the Seller’s sole expense, may assume the control of such entire Tax Audit or
Proceeding. Neither the Buyer (or its Affiliates) nor the Seller (or its
Affiliates) may settle or otherwise dispose of any Tax Audit or Proceeding for
which the other party may have a liability under this Agreement or retroactive
or prospective tax consequence, or which may result in an increase in either’s
liability under this Agreement, without the prior written consent of the
affected party or affiliate, which consent shall not be unreasonably withheld
but which may be conditioned on indemnifying the affected party or affiliate
with respect to such liability.

(c)        The Buyer and the Seller further agree, upon request, to use their
best efforts to obtain any certificate or other document from any Governmental
Authority or any other Person as may be necessary to mitigate, reduce, or
eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby).

(d)        The Buyer and the Seller further agree, upon request, to provide the
other Party with all information that either Party may be required to report
pursuant to Code § 6043, or Code § 6043A, or Treasury Regulations promulgated
thereunder.

(e)        Neither the Buyer (or its Affiliates) nor the Seller (or its
Affiliates) shall (or shall cause or permit the Company to) amend, re-file, or
otherwise modify any Tax Return relating in whole or in part to the Company with
respect to Tax periods or portions thereof ending before the Closing Date (or
with respect to any Straddle Period)

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

24



--------------------------------------------------------------------------------

without the prior written consent of the other party’s representative, which
consent may be withheld in the sole discretion of the representative, unless
such modification does not result in any adverse Tax consequences to such other
Party.

Section 5.6 Certain Taxes and Fees. All excise, sales, use, transfer, stamp,
documentary, filing, recordation, and other similar taxes, together with any
interest, additions, or penalties with respect thereto and any interest in
respect of such additions or penalties (the “Transfer Taxes”), resulting from
the transfer of the Company Interests pursuant to this Agreement shall be shared
equally by the Buyer and the Seller. Notwithstanding anything contained in this
Article 5 to the contrary, any Tax Returns that must be filed in connection with
Transfer Taxes shall be prepared and timely filed by the Seller and the Seller
shall provide the Buyer with a reasonable opportunity to review, and provide
comments to, any such Tax Returns prior to filing any such Tax Returns.

Article 6. FURTHER AGREEMENTS

Section 6.1 Access to Information; Record Retention; Cooperation.

(a)        Following the Closing, each Party shall afford to the other Party and
to the other Party’s Affiliates, authorized accountants, counsel, and other
designated representatives reasonable access (including using reasonable efforts
to give access to third parties possessing information and providing reasonable
access to its own employees who are in possession of relevant information) and
duplicating rights during normal business hours to all non-privileged records,
books, contracts, instruments, documents, correspondence, computer data, and
other data and information (collectively, “Information”) within the possession
or control of such Party or its Affiliates, relating to the Company or its
business or operations prior to the Closing, insofar as such access is
reasonably required by the other Party. Information may be requested under this
Section 6.1(a) for, without limitation, any financial reporting and accounting
matters, preparing or verifying financial statements, preparing and filing of
any Tax Returns, prosecuting any claims for refund, defending any Tax claims or
assessment, preparing securities law or exchange filings, prosecuting,
defending, or settling any litigation, Environmental Matter, or insurance claim,
performing this Agreement and the transactions contemplated hereby, and all
other proper business purposes.

(b)        Following the Closing, each Party shall use commercially reasonable
efforts to make available to the other Party, upon written request, such Party’s
and its Affiliates’ officers, directors, employees, and agents to the extent
that such persons may reasonably be required in connection with any legal,
administrative, or other proceedings in which the requesting Party may from time
to time be involved relating to the Company or its businesses or operations
prior to the Closing or for any other matter referred to in Section 6.1(a).

(c)        A Party providing Information or personnel to the other Party under
Section 6.1(a) or Section 6.1(b) shall be entitled to receive from the
recipient, upon the presentation of invoices therefor, payments for such
amounts, relating to supplies, disbursements, and other out-of-pocket expenses,
as may be reasonably incurred in providing such Information; provided, however,
that no such reimbursements shall be

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

25



--------------------------------------------------------------------------------

required for the salary or cost of fringe benefits or similar expenses
pertaining to employees or directors of the providing Party or its Affiliates.

(d)        Each of the Buyer and the Seller shall hold, and shall use
commercially reasonable efforts to cause their respective Affiliates,
consultants, and advisors to hold, in strict confidence all Information
concerning the other furnished to it by the other Party or the other Party’s
representatives at any time prior to Closing or pursuant to this Section 6.1
(except to the extent that such Information (i) is or becomes generally
available to the public other than as a result of a disclosure by the receiving
Party in violation of the terms of this Section 6.1, (ii) was within the
possession of the receiving Party prior to it being furnished to the receiving
Party by or on behalf of the other Party pursuant hereto, provided that the
source of such information was not known by the receiving Party at the time of
receipt to be bound by a confidentiality agreement with or other contractual,
legal, or fiduciary obligation of confidentiality to the other Party or any
other party with respect to such information, or (iii) is or becomes available
to the receiving Party from a source other than the other Party, provided that
such source is not, to the Knowledge of the receiving Party at the time of
receipt, bound by a confidentiality agreement with or other contractual, legal,
or fiduciary obligation of confidentiality to the other Party or any other party
with respect to such information), and each Party shall not release or disclose
such Information to any other person, except its auditors, attorneys, financial
advisors, bankers, and other consultants and advisors, unless compelled to
disclose such Information by judicial or administrative process or, as advised
by its counsel, by other requirements of law; provided, however, that in the
case of disclosure by a receiving Party compelled by judicial or administrative
process, the receiving Party shall, to the extent legally permissible, notify
the disclosing Party promptly of the request or requirement so that the
disclosing Party may seek, at the disclosing Party’s sole cost and expense an
appropriate protective order or waive compliance with the provisions of this
Section 6.1(d). If, in the absence of a protective order or the receipt of a
waiver hereunder, a Party is, on the written advice of counsel, compelled to
disclose any Information by judicial or administrative process, such Party may
so disclose the Information; provided, however, that, at the written request of
the disclosing Party, the receiving Party shall use commercially reasonable
efforts to obtain, at the expense of the disclosing Party an order or other
assurance that confidential treatment will be accorded to such portion of the
Information required to be disclosed.

Section 6.2 Further Assurances. At any time and from time to time after the
Closing, as and when requested by any Party hereto and at such Party’s expense,
the other Party shall promptly execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions as such other Party may reasonably deem
necessary or desirable to evidence and effectuate the transactions contemplated
by this Agreement.

Section 6.3 Employee Matters.

(a)        Each individual who is employed by the Company immediately prior to
the Closing Date shall remain an employee of the Company following the Closing
Date (each such employee, an “Affected Employee”).

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

26



--------------------------------------------------------------------------------

(b)        As of the Closing, each Affected Employee shall remain eligible to
participate, without any waiting time, in welfare benefit plans currently
available to employees of the Company.

(c)        Effective as of the Closing, the Buyer shall cause the Company to
continue to recognize all accrued and unused vacation days, holidays, personal,
sickness, and other paid time off days (including banked days) that have accrued
to Affected Employees through the Closing and which have been reserved for in
the Closing Net Asset Schedule.

(d)        The Buyer acknowledges that no Affected Employee shall be terminated
solely due to the transaction contemplated by this Agreement, and, therefore, no
obligations under the Consolidated Omnibus Reconciliation Act of 1985, as
amended, and the regulations and rules issued pursuant thereto (“COBRA”) will
arise in connection with such transaction. The Buyer shall or shall cause the
Company to meet any obligation under COBRA with respect to qualifying events
occurring after the Closing.

(e)        The Buyer acknowledges that the Company intends to pay transaction
bonuses to certain of the Affected Employees in connection with the Closing (the
“Employee Bonuses”). The recipients and the amounts of the Employee Bonuses are
set forth on Section 6.3(e) of the Disclosure Schedule. The Buyer acknowledges
that the Estimated Net Assets has been (and that the Closing Net Assets will be)
reduced by the amount of the Employee Bonuses (including all applicable
withholding and other related Taxes) regardless of when such Employee Bonuses
are paid and understands that the Company shall pay such Employee Bonuses as
directed by the Seller (even if such payment is after the Closing Date). The
Buyer agrees that the Seller shall be entitled to all Tax benefits (including
the benefit of any compensation deductions) associated with or otherwise related
to the payment of the Employee Bonuses.

Section 6.4 Director and Officer Insurance.

(a)        For a period of six (6) years from and after the Closing Date, the
Company shall, and the Buyer shall cause the Company to, maintain all rights to
indemnification (including the advancement of expenses) existing in favor of
each present and former Manager and officer of the Company (collectively, the
“Officer and Director Indemnified Parties”), under their respective certificates
of formation, limited liability company agreements, or other governing
documents, as applicable, as in effect as of the Effective Time, and shall not
amend, repeal or modify any provision thereof relating to the exculpation or
indemnification of any officers and/or Managers, it being the intent of the
parties that the officers and/or Managers of the Companies shall continue to be
entitled to such exculpation and indemnification to the full extent of the Law.

(b)        At or prior to the Closing, the Seller shall, or shall cause the
Company to purchase (at the Seller’s expense) a so-called “tail” policy for such
directors’ and officers’ liability insurance covering those persons who are
currently covered by the Company’s directors’ and officers’ liability insurance
policies with coverage in amount and scope at least as favorable as the
Company’s existing coverage for a period of at least six (6) years after the
Closing. Any amount that remains payable by the Seller or the Company at or
after the Closing to purchase such tail policy pursuant to this Section 6.4(b)
will be treated as a liability for purposes of the calculation of Closing Net
Assets.

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

27



--------------------------------------------------------------------------------

(c)        The provisions of this Section 6.4 are (i) intended to be for the
benefit of, and shall be enforceable by, each Officer and Director Indemnified
Party, and each such Person’s heirs, representatives, successors or assigns, it
being expressly agreed that such Persons shall be third party beneficiaries of
this Section 6.4, and (ii) in addition to, and not in substitution for, any
other right to indemnification or contribution that any such Person may have by
contract or otherwise. Following the Closing, the Buyer shall not enter into, or
permit any of its Affiliates to enter into, any merger, consolidation or similar
transaction unless the Buyer and the Company shall have ensured that the
surviving or resulting entity is creditworthy and will assume the obligations
imposed by this Section 6.4 and the Buyer and the Company remain liable
hereunder.

Article 7. MISCELLANEOUS

Section 7.1 Definitions and Usage

(a)        In addition to other terms defined in this Agreement, capitalized
terms used in this Agreement have the following meanings:

“Actual Cash Balance” means an amount, which may be a positive or negative
number, equal to (a) the aggregate cash balances of the Company’s bank accounts
and cash equivalents of the Company, in each case as of the Effective Time, plus
all checks and funds received by any of the Company or its banks as of the
Effective Time, regardless of whether cleared, less (b) the sum of the amount of
any outstanding uncleared checks, drafts or wire transfers or overdrafts or
other similar fees of the Company, in each case, as determined in accordance
with GAAP.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with such other Person. This
specifically includes officers, directors, and employees. For purposes of
determining whether a Person is an Affiliate, the term “control” shall mean
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of securities, by virtue of the office held by such Person, by contract, or
otherwise.

“Breach” means, as to any representation, warranty, covenant, obligation, or
other provision of this Agreement or any other instrument or certificate
executed and delivered pursuant hereto, any inaccuracy in, or any failure to
perform or comply with, such representation, warranty, covenant, obligation, or
other provision.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the City of Elkhart, Indiana are authorized or required to be
closed.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” means any agreement, lease, contract, note, mortgage, indenture, or
other legally binding obligation or commitment, written or oral.

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

28



--------------------------------------------------------------------------------

“Company” means Postle Operating, LLC, a Delaware limited liability company,
and, where the context requires (including with respect to Article 2), its
direct and indirect subsidiaries.

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller to
Buyer concurrently with the execution and delivery of this Agreement.

“Employee Non-Competes” means those non-competition agreements described on
Section 7.1(a)-1 of the Disclosure Schedule.

“Encumbrances” means any mortgage, pledge, security interest, encumbrance,
charge, or other lien (whether arising by contract or by operation of law),
other than (A) mechanic’s, materialmen’s, and similar liens that are
individually and in the aggregate not Material to the Company, taken as a whole,
(B) liens on goods in transit incurred pursuant to documentary letters of
credit, (C) liens with respect to current Taxes not yet due and payable or due
but not delinquent, (D) purchase money liens and liens securing rental payments
under capital lease arrangements, and (E) other liens arising in the Ordinary
Course of Business and not incurred in connection with the borrowing of money.

“Environmental Assessments” means any environmental reports, assessments, and
any similar reports obtained by Buyer regarding any of the Tangible Property.

“Governmental Authority” means the government of the United States of America,
the government of Canada, any nation, state, province, principality, county,
city, town, village, district, or other jurisdiction of any nature located
within the United States or Canada, and any federal, state, local, municipal,
other government, or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal) entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature
within the United States of America or Canada.

“Knowledge” – an individual will be deemed to have “Knowledge” (whether such
term is capitalized or not) of a particular fact or other matter if such
individual is actually aware of such fact or other matter or, in the exercise of
reasonable diligence, should have been aware of such fact or matter. A Person
(other than an individual) will be deemed to have “Knowledge” (whether
capitalized or not) of a particular fact or other matter if any individual who
is serving, or who has at any time served, as a director, officer, partner,
executor, or trustee of such Person (or in any similar capacity) has, or at any
time had, Knowledge of such fact or other matter.

“Leased Real Property” means that certain real property described on
Section 7.1(a)-2 of the Disclosure Schedule.

“Legal Requirement” means any federal, state, local, municipal, constitution,
law, rule, ordinance, principle of common law, code, regulation, statute, or
treaty, and any award, decision, injunction, judgment, order, ruling, subpoena,
or verdict entered, issued, made, or rendered by any court, administrative
agency, or other Governmental Authority or by any arbitrator.

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

29



--------------------------------------------------------------------------------

“Manager” means any individual designated in the organizational documents of the
Company as a manager of the Company in the role similar to a director of a
corporation. This term excludes operational level managers who are not
specifically designated as a manager in the organizational documents of the
Company.

“Material” means any action, occurrence or circumstance that would have (i) a
valuation of greater than $125,000, or (ii) a significant impact on the
operations of the Company.

“Material Adverse Effect” means any action, occurrence or circumstance that
would have a material adverse effect on the business, financial condition, or
results of operations of the Company or that would otherwise have a material
adverse non-financial effect on the operations of the Company, except to the
extent such adverse effect results from (A) general economic, financial, or
market conditions in any of the geographic areas in which the Company operates,
(B) conditions caused by acts of terrorism or war (whether or not declared),
(C) conditions or circumstances generally affecting the businesses or
industries, as a whole, in which the Company operates, (D) the consummation of
the transactions contemplated hereby, or (E) any changes in applicable Legal
Requirements.

“Ordinary Course of Business” – an action taken by a Person will be deemed to
have been taken in the “Ordinary Course of Business” if such action is
consistent with the past practices of such Person and is taken in the ordinary
course of the normal day-to-day operations of such Person.

“Organizational Documents” means (A) the articles or certificate of
incorporation and the bylaws of a corporation; (B) the partnership agreement and
any statement of partnership of a general partnership; (C) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (D) the operating agreement or limited liability company agreement
and articles or certificate of organization of a limited liability company;
(E) any charter or similar document adopted or filed in connection with the
creation, formation, or organization of a Person; and (F) any amendment to any
of the foregoing.

“Person” means an individual, a corporation, a general partnership, a limited
partnership, a limited liability company, an association, a trust, or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.

(b)        In this Agreement, unless a clear contrary intention appears:

(i)        the singular number includes the plural number and vice versa;

(ii)        reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually;

(iii)        reference to any gender includes each other gender;

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

30



--------------------------------------------------------------------------------

(iv)         reference to any agreement, document, or instrument means such
agreement, document, or instrument as amended or modified and in effect from
time to time in accordance with the terms thereof;

(v)         reference to any Legal Requirement means such Legal Requirement as
amended, modified, codified, replaced, or reenacted, in whole or in part, and in
effect as of the date of the Closing, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
Legal Requirement means that provision of such Legal Requirement from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement, or reenactment of such section or other provision;

(vi)         “hereunder,” “hereof,” “hereto,” and words of similar import shall
be deemed references to this Agreement as a whole and not to any particular
Article, Section, or other provision hereof;

(vii)         “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term;

(viii)         “or” is used in the inclusive sense of “and/or;”

(ix)         with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding;”

(x)         references to documents, instruments, or agreements shall be deemed
to refer as well to all addenda, exhibits, schedules, or amendments thereto; and

(xi)        all references to “Dollars” or “$” refer to currency of the United
States of America.

(xii)        References to “the Company’s Knowledge” or “the Seller’s Knowledge”
shall be deemed to be references to the Company’s and/or the Seller’s Knowledge.

(c) This Agreement was negotiated by the Parties with the benefit of legal
representation, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any Party shall
not apply to any construction or interpretation of this Agreement.

Section 7.2 Press Releases and Announcements. No Party shall issue (and each
Party shall cause its Affiliates not to issue) any press release or public
disclosure relating to the subject matter of this Agreement without the prior
written approval of the other Party; provided, however, that either Party may
make any public disclosure it believes in good faith is required by law,
regulation, or stock market rule (in which case the disclosing Party shall
advise the other Party and the other Party shall have the right to review such
press release or announcement prior to its publication).

Section 7.3 No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the Parties and their respective
successors and permitted assigns and, to the extent specified herein, their
respective Affiliates.

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

31



--------------------------------------------------------------------------------

Section 7.4 Action to be Taken by Affiliates. The Parties shall cause their
respective Affiliates to comply with all of the obligations specified in this
Agreement to be performed by such Affiliates. Prior to the Closing, the Company
will be deemed to be an Affiliate of the Seller and not of the Buyer. Following
the Closing, the Company will be deemed to be an Affiliate of the Buyer and not
of the Seller.

Section 7.5 Entire Agreement. This Agreement (including the Disclosure
Schedules) and the Assignments constitute the entire agreement between the
Buyer, on the one hand, and the Seller, on the other hand. This Agreement
supersedes any prior understandings, agreements, or representations by or
between the Buyer and its Affiliates, on the one hand, and the Seller and its
Affiliates, on the other hand, whether written or oral, with respect to the
subject matter hereof (other than the Assignments).

Section 7.6 Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party.

Section 7.7 Counterparts; Facsimile Signatures. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument. This Agreement
may be executed and delivered by facsimile.

Section 7.8 Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 7.9 Notices. All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the Party to be notified, (b) upon transmission
when sent by facsimile, provided electronic confirmation of successful
transmission is received by the sending Party and a confirmation copy is sent on
the same day as the facsimile transmission by nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt,
(c) five (5) Business Days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one (1) Business Day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt, in each case to the intended
recipient as set forth below:

 

If to the Buyer:

Mr. Robert Martin

Chief Executive Officer

Thor Industries, Inc.

601 East Beardsley Avenue

Elkhart, IN 46514

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

32



--------------------------------------------------------------------------------

Copy to:

Mr. Todd Woelfer

Senior Vice President, General Counsel and Corporate Secretary

Thor Industries, Inc.

601 East Beardsley Avenue

Elkhart, IN 46514

If to the Seller:

Mr. Adam Wise

Postle Aluminum Company LLC

c/o Strength Capital Partners

350 N. Old Woodward Ave.

Suite 100

Birmingham, MI 48009

Fax: (248) 593-6875

Copy to:

M. Lee B. Kellert

Jaffe, Raitt, Heuer, & Weiss, PC

27777 Franklin Road

Suite 2500

Southfield, MI 48034

Fax: (248) 531-3082

Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the Party for whom
it is intended. Either Party may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other Party notice in the manner herein set forth.

Section 7.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdiction other than those of the State of Delaware.

Section 7.11 Amendments and Waivers. The Parties may mutually amend or waive any
provision of this Agreement at any time. No amendment or waiver of any provision
of this Agreement shall be valid unless the same shall be in writing and signed
by each of the Parties. No waiver by either Party of any default,
misrepresentation, or Breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or Breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

Section 7.12 Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

33



--------------------------------------------------------------------------------

Parties agree that the body making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration, or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.

Section 7.13 Expenses. Except as otherwise specifically provided to the contrary
in this Agreement, each of the Parties shall bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby. For avoidance of doubt, the Parties
acknowledge that the Seller will be permitted to allocate any of its costs and
expenses to the Company prior to the Closing, and that such costs and expenses
shall be paid at the Closing, provided such costs and expenses are actually paid
at the Closing or appropriately reflected in the Financial Statements and the
Final Net Assets.

Section 7.14 Specific Performance. Each of the Parties acknowledges and agrees
that the other Party would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the Parties agrees that
the other Party shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
Parties and the matter.

Section 7.15 Incorporation of Exhibits, Schedules, and Attachments. The
Exhibits, Schedules, and Attachments identified in this Agreement are
incorporated herein by reference and made a part hereof.

Section 7.16 Submission to Jurisdiction. Except as otherwise expressly set forth
in this Agreement, the Parties hereby irrevocably and unconditionally agree that
any dispute arising from this Agreement or the transaction contemplated by this
Agreement shall be submitted to binding arbitration, using the Commercial
Arbitration Rules of the American Arbitration Association. The parties agree
that they shall attempt in good faith to agree upon a single arbitrator to
decide the matter. In the event that after a period of fifteen (15) days after
receipt of the demand for arbitration the parties have failed to agree upon a
single arbitrator, each party shall name a single arbitrator. The two named
arbitrators shall then be responsible for identifying a third, neutral
arbitrator who shall arbitrate such dispute. Any such arbitrator shall have
significant experience in arbitrating disputes regarding mergers and acquisition
transactions of a size and nature similar to the transactions contemplated by
this Agreement. Unless otherwise agreed, in writing, by both parties, the
arbitration shall take place in Elkhart Country, Indiana. Each Party shall be
responsible for its own costs and fees in connection with such arbitration;
provided, however, that the arbitrator may award the prevailing party in such
arbitration reasonable legal and other professional fees incurred in connection
with such arbitration. The arbitrator shall deliver a reasoned award with
respect to his or her findings and such award, absent fraud, manifest error or
bad faith, shall be deemed a final arbitration award that is binding on each of
the Buyer and the Seller. Judgment may be entered to enforce such award in any
court of competent jurisdiction.

[Signature Pages Follow]

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Membership Interest
Purchase Agreement as of the date first above written.

 

BUYER

 

Thor Industries, Inc.

By: /s/ Robert W. Martin

PRINTED NAME: ROBERT W. MARTIN

TITLE: PRESIDENT AND CEO

SELLER

 

Postle Aluminum Company, LLC

By: /s/ Kevin Robinson

PRINTED NAME: KEVIN ROBINSON

TITLE: CEO

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT SIGNATURE PAGE